Citation Nr: 1803714	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  08-37 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

2.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for degenerative arthritis of the left and right knees, and assigned an initial 10 percent rating for each knee.  The Veteran testified before the undersigned at a March 2012 hearing.  A transcript of that hearing is of record.


REMAND

The Board finds that additional development is required for the claims before the Board.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims.

Regarding the claims for increased ratings for knee disabilities, the Board finds that a more contemporaneous VA examination is required to properly assess the current severity of the disabilities.  The Veteran was provided a VA examination of the knees in November 2015.  While, generally, the mere passage of time is not a sufficient basis for a new examination, further allegations of a worsening condition have been set forth by the Veteran since the prior examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Specifically, in an October 2017 brief, the Veteran, through his representative, asserted that the knee disability had worsened since the November 2015 VA examination, including total functional loss during flare-ups, and impairment of the knees during flare-ups causing severe loss of range of motion, subluxation, and instability.  Therefore, remand is necessary to obtain current examinations.

The claim for TDIU is inextricably intertwined with the increased rating claim and must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Associate any VA medical records of treatment that are not already of record with the claims file.

2.  Schedule the Veteran for a VA knee examination to ascertain the current severity of the Veteran's service-connected left and right knee disabilities, to include limitation of flexion, extension, and instability.  Efforts should be made to schedule the examination during a time of flare-up, if possible.  The examiner must review the claims file and should note that review in the report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examination should include a statement as to the effect of the service-connected left knee disabilities on the Veteran's occupational functioning and daily activities.  The examiner should provide a complete rationale for any opinions provided.  The examiner should specifically address the following:

(a)  Include range of motion testing expressed in degrees for both knees for active motion, passive motion, weight-bearing, and non-weight-bearing.   

(b)  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination due to any left or right knee disability.  Additional limitation of motion following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  Any loss of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically. 

(c)  Describe any additional limitation of motion during flare-ups.  The examiner must offer an opinion as to whether there are additional limits on functional ability during flare-ups.  Specifically, comment upon the functional impairment caused by any left or right knee disability during flare-ups, including consideration of the frequency, duration, characteristics and severity of the flare-ups.  If the examination is not conducted during a flare-up, the examiner is specifically directed to ascertain adequate information regarding any flare-ups by any available means, to include the Veteran's lay statements and all other evidence of record, including the Veteran's October 2017 assertion of functional loss during flare-ups, and impairment of the knees during flare-ups causing severe loss of range of motion, subluxation, and instability.

(c)  Indicate whether any left or right knee disability is accompanied by recurrent subluxation or lateral instability, and whether any recurrent subluxation or lateral instability is slight, moderate, or severe.

(d)  Specify whether any left or right knee disability is manifested by ankylosis; or dislocated semilunar cartilage with frequent episodes of locking, pain, effusion; or symptomatic removal of semilunar cartilage; or malunion of the tibia or fibula; or nonunion of the tibia or fibula, with loose motion, requiring a brace.

(e)  Describe the symptoms and effects of all of the service-connected disabilities on employment.  The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent probability or greater) that the service-connected disabilities, either separately or in combination, make the Veteran unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

